UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7393



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONIKKI HARDY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-01-235)


Submitted:   March 19, 2004                 Decided:   April 2, 2004


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donikki Hardy, Appellant Pro Se. Isaac Louis Johnson, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Donikki Hardy appeals the district court’s denial of his

motion for disclosure of the “signed grand jury concurrence form.”

The decision whether to authorize disclosure of grand jury records

is within the discretion of the district court.                  In re Grand Jury

Proceedings, 800 F.2d 1293, 1299 (4th Cir. 1986). “Parties seeking

grand jury transcripts . . . must show that the material they seek

is   needed    to   avoid   a   possible      injustice    in   another   judicial

proceeding, that the need for disclosure is greater than the need

for continued secrecy, and that their request is structured to

cover only material so needed.”            Id. at 1298.         Our review of the

record shows that the district court did not abuse its discretion

in denying Hardy’s motion, as Hardy failed to make a particularized

showing.      Thus, we affirm.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the     court   and     argument   would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 2 -